IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                     §
PETITION OF JERVIS COX FOR               § No. 283, 2020
WRIT OF MANDAMUS                         §
                                         §

                            Submitted: October 9, 2020
                            Decided: November 20, 2020

                                       ORDER

      It appears to the Court that, on September 21, 2020, the Chief Deputy Clerk

reissued a notice, by certified mail, directing the petitioner, Jervis Cox, to show cause

why his petition should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Postal records show that Cox

received the notice to show cause by September 28, 2020. A timely response to the

notice to show cause was due on or before October 8, 2020. To date, Cox has not paid

the Supreme Court filing fee, filed a motion to proceed in forma pauperis, or responded

to the notice to show cause. Dismissal of this action is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                             Justice